19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 1 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 2 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 3 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 4 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 5 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 6 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 7 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 8 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 9 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 10 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 11 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 12 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 13 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 14 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 15 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 16 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 17 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 18 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 19 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 20 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 21 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 22 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 23 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 24 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 25 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 26 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 27 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 28 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 29 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 30 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 31 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 32 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 33 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 34 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 35 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 36 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 37 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 38 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 39 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 40 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 41 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 42 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 43 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 44 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 45 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 46 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 47 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 48 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 49 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 50 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 51 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 52 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 53 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 54 of 55
19-50098-amk   Doc 1   FILED 01/18/19   ENTERED 01/18/19 07:52:52   Page 55 of 55
